                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MARYLAND
                              Southern Division



ROBERT ROTHMAN, et al.,

                 Plaintiffs,          FILED UNDER SEAL

     -against-                        Case No. PJM-20-3290

DANIEL SNYDER,

                 Defendant.



DECLARATION OF ANDREW J. LEVANDER, ESQ. IN SUPPORT OF DEFENDANT’S
  OPPOSITION TO PLAINTIFFS’ EMERGENCY MOTION FOR A TEMPORARY
         RESTRAINING ORDER AND PRELIMINARY INJUNCTION
       I, Andrew J. Levander, declare as follows:

       1.      I am partner at the law firm of Dechert LLP, attorneys for Respondent and Cross-

Claimant Daniel Snyder in the above-captioned matter. I am licensed to practice law in New York

and the District of Columbia. I respectfully submit this declaration in support of Defendants’

Opposition to Plaintiffs’ Emergency Motion for a Temporary Restraining Order and Preliminary

Injunction. I provide this Declaration based on personal knowledge and would testify thereto if

called upon to do so.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of the Second Amended and

Restated Stockholders Agreement, dated March 31, 2005.

       3.      Attached hereto as Exhibit 2 is a letter from David Koche, Esq. to Norman Chirite,

Esq., dated June 1, 2020.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of Mary Ellen Blair’s July

through September 2020 phone bills for her regular phone.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of a Summary of Mary Ellen

Blair call logs on both her regular phone and her burner phone with certain identified individuals

between August and September 2020.

       6.      Attached hereto as Exhibit 5 is a true and correct copy of Mary Ellen Blair’s text

messages with Bobby Porter.

       7.      Attached hereto as Exhibit 6 is a true and correct copy of Mary Ellen Blair’s text

messages with Liz Clarke, a reporter with The Washington Post.

       8.      Attached hereto as Exhibit 7 is a true and correct copy of Mary Ellen Blair’s text

messages including with Lee Melchionni and Lynn Kessler.

       9.      Attached hereto as Exhibit 8 is a true and correct copy of the screen shots from the




                                                2
“burner phone” Mary Ellen Blair was given by Dwight C. Schar.

       10.    Attached hereto as Exhibit 9 is a true and correct copy of a summary of Mary Ellen

Blair’s call log on her burner phone with certain identified individuals between August and

September 2020.

       11.    Attached hereto as Exhibit 10 is a true and correct copy of a screen shot of the text

message sent to Mr. Snyder by John Moag.

       12.    Attached hereto as Exhibit 11 is a true and correct copy of the Letter of Intent,

dated October 1, 2020.

       13.    Attached hereto as Exhibit 12 is a true and correct copy of the Letter of Intent,

dated October 5, 2020.

       14.    Attached hereto as Exhibit 13 has been intentionally omitted.

       15.    Attached hereto as Exhibit 14 is a copy of an email from Stephen Neuwirth, Esq.

to myself, dated November 11, 2020.

       16.    Attached hereto as Exhibit 15 has been intentionally omitted.

       17.    Attached hereto as Exhibit 16 is an email from Ken Belson to Carreen Winders,

dated November 13, 2020.

       18.    Attached hereto as Exhibit 17 is a New York Times article titled “Partial Owners

of Washington’s N.F.L. Team Seek Path in Court to Sell Their Stake”, dated November 13, 2020.

       19.    Attached hereto as Exhibit 18 is a copy of a chain of emails, including including

Ken Belson, Jennifer Caccavo Cordeau, Jenny Robertson, Frederick W. Smith, Rajesh

Subramaniam, Brie Carere, Mark Allen, and “Captain Smith,” dated July 8-10, 2020.

       20.    Attached hereto as Exhibit 19 is a copy of a chain of emails, including Jenny

Robertson, Frederick W. Smith, Rajesh Subramaniam, Brie Carere, and Mark Allen, dated July 9-




                                                3
10, 2020.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is correct and true.


Dated: November 17, 2020


                                            /s/ Andrew J. Lavender
                                            Andrew J. Levander




                                               4
